Per Curiam.

After a careful review of the facts and circumstances underlying the instant disciplinary action, we are convinced that the respondent has violated DR 1-102(A)(4) and (6) of the Code of Professional Responsibility.
*249We note that the responsibility for properly filing one’s tax returns is a responsibility that should never be taken lightly by any citizen, especially one who is licensed as an officer of the court. We are convinced that the respondent has come to realize the gravity of his offense by virtue of his willingness to fully cooperate with the Internal Revenue Service. Nevertheless, the illegal conduct undertaken by respondent in the past should not be countenanced by this court and, therefore, we find that the sanction recommended by the board fits the offense for which respondent was convicted.
Accordingly, it is the judgment of this court that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes and Wright, JJ., concur.
C. Brown and Douglas, JJ., dissent.